IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS

                              NO. WR-82,168-02



       EX PARTE TOMMY NATHANIEL TAYLOR, Applicant


       ON APPLICATION FOR WRIT OF HABEAS CORPUS
      CAUSE NO. 631602 IN THE 179th DISTRICT COURT
                  FROM HARRIS COUNTY


     NEWELL, J., filed a dissenting opinion in which RICHARDSON
and SLAUGHTER, JJ., joined.


      Applicant was convicted of aggravated robbery and possession of

a controlled substance in 1994.1            He was sentenced to fifty years in

prison on the aggravated robbery case and twenty years on the

possession case. He sought to appeal both convictions, but his attorney


1
  Applicant was originally placed on deferred adjudication for possession of a controlled
substance, but his commission of the offense of aggravated robbery led to his adjudication
for the possession offense.
                                                                 Taylor Dissenting — 2

failed to include the cause number for the possession case in his notice

of appeal. So, in 1995, Applicant filed an application for a writ of habeas

corpus alleging ineffective assistance of counsel.


       The record of the proceedings below reveals that the original

habeas judge held an evidentiary hearing regarding the issue of whether

trial counsel was ineffective for failing to include the cause number for

Applicant’s possession case in the notice of appeal. The habeas judge

made an oral finding on the record that trial counsel was ineffective on

this point and indicated he would recommend habeas relief in the form

of an out-of-time appeal. However, the habeas judge never entered

written findings and conclusions to that effect.


       For reasons unknown, we did not receive this application until

twenty-two years later. The Harris County District Clerk discovered that

the writ application had not been forwarded on to this Court. This was

after Applicant had already served the twenty-year sentence for which

he sought habeas corpus relief.2 Today, the Court votes to remand

Applicant’s writ application to develop an evidentiary record unrelated

to and unnecessary to resolve Applicant’s claims.



2
  During this delay, writ counsel withdrew as counsel in 2016 as part of her decision to retire
from the practice of law entirely.
                                                                Taylor Dissenting — 3

       Applicant’s case is not an isolated incident, but we do not know if

it is an island, part of an archipelago, or an entire sub-continent. The

Harris County District Court has informed us (informally) that there are

an unspecified, but significant number of habeas applications in Harris

County that have been delayed for several years, sometimes, as this

case demonstrates, even for decades. The Court continues to get new

information about these “lost and found” cases (again informally), but

we do not know the scope or cause of the problem. How many cases

are there? How many cases can be resolved immediately? How many

still require record development? How many cases are no longer able

to be developed due to the loss of witnesses, attorneys, or even judges?

Further, there does not appear to be any systemic response in Harris

County to what appears to be a systemic failure in evaluating and

forwarding habeas corpus applications to this Court for resolution.

       Courts, including this one, have inherent authority to issue writs

and orders necessary or proper in the aid of its jurisdiction.3                      Under

Article 11.07, sec. 3(d) requires a clerk to immediately transfer to this

Court the application, any answers filed, any motions filed, transcripts


3
 TEX. GOV’T. CODE § 21.001; see In re State ex rel. Risinger, 479 S.W.3d 250, 262 (Tex. Crim.
App. 2015) (citing State v. Patrick, 86 S.W.3d 592, 601 (Tex. Crim. App. 2002) (Cochran, J.,
dissenting)); Morrison v. State, 845 S.W.2d 882, 905 (Tex. Crim. App. 1992) (Benavides, J.,
dissenting).
                                                                Taylor Dissenting — 4

of all depositions and hearings, any affidavits, any other matters such

as official records used by the court in resolving issues of fact after the

convicting court has made findings of fact.4 In 2018, we amended Rule

73.4 of the Rules of Appellate procedure to require clerks handling post-

conviction habeas corpus applications to forward documents to this

Court as they are entered and forward the writ record to this Court 181

days after it has been received by the State.5 I believe this Court should,

pursuant to our inherent authority to enter orders necessary to our writ

jurisdiction, enter a show cause order and set a hearing for the Harris

County District Clerk to explain why the writ record in this case was not

forwarded to this Court sooner, and why this has apparently happened

in many other cases. I hope that in doing so, we can collectively get to

the bottom of what is going on with these “lost and found” cases in a

pro-active and transparent manner.


          I am sympathetic to the situation in which the current Harris

County District Clerk finds herself. I do not doubt that there may be

many good explanations for the failure in this and the other cases. But




4
 TEX. CODE CRIM. PROC. art. 11.07, sec. 3(d); Gibson v. Dallas County Dist. Clerk, 275 S.W.3d
491, 492 (Tex. Crim. App. 2009) (district clerk has no authority to hold an application for a
writ of habeas corpus and is under a ministerial duty to forward the application).

5
    TEX. R. APP. P. 73.4.
                                                               Taylor Dissenting — 5

we need to hear what they are.               I believe the Court should ask the

district clerk to provide explanations in a forthright manner before this

Court.    That way this Court can get a better understanding of the

problems facing Harris County and adjust accordingly. And if there are

holes in our current procedures that need to be plugged going forward,

this Court needs to find them.


       While my concerns are somewhat alleviated by this Court’s

decision to remand for the development of a record regarding this

problem, I disagree that this is preferrable to a separate show-cause

proceeding independent of the handling of the individual writs.

Whatever else can be said of this situation, the fault lies in the system

not with the parties, and the parties do not work for us. It is up to us

to sort this out, not them.             Moreover, there is no guarantee that

Applicant will still want to pursue his writ application now that he’s

already served his sentence. If he decides not to proceed, this Court

will have to look for another vehicle to investigate this issue. Further,

this practice will lead to multiple Rashomon-like descriptions of the

situation each from the viewpoint of individual habeas courts. 6 It may



6
 RASHOMON, (Daiei Films 1950) (motion picture featuring multiple characters giving
subjective and even contradictory descriptions of a single event).
                                                                   Taylor Dissenting — 6

also implicitly encourage individual habeas judges to adopt procedures

to deal with the issue that conflict with procedures other judges might

adopt. And finally, that course of action could subtly suggest that a

habeas applicant should have his claim for habeas relief denied under

some new theory of “want of prosecution” when the lack of

“prosecution” was due to the clerk’s failure to submit the application to

this Court in a timely fashion.              As Bruno Mars famously said, “Don’t

believe me just watch.”7


        Indeed, this case is already a good example of that.                         Applicant

raises a discrete issue regarding the failure of trial counsel to appeal his

possession case.           We have affidavits of counsel fleshing out what

happened on that point. The habeas court in this case made a finding

on the record that trial counsel was ineffective for failing to include the

cause number for Applicant’s possession case on his notice of appeal. A

remand is unnecessary to resolve Applicant’s claim.8



7
    MARK RONSON FEAT. BRUNO MARS, UPTOWN FUNK (Columbia 2014).

8
  We have, in the past, dismissed applications like this one when an applicant’s sentence
discharges during the life of his application. In those cases, we have done so based upon an
application of Ex parte Harrington, to essentially hold that Applicant failed to allege collateral
consequences of his conviction when he filed his application. Ex parte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010). And yet, neither Applicant nor those applicants had any reason
to allege collateral consequences of their convictions because they were actually serving their
respective sentences at the time the application was filed. True, the dismissal of the
application under those circumstances does not prevent an applicant from re-filing, but I
question whether a white card from this Court dismissing his or her application and citing
                                                                  Taylor Dissenting — 7

       So, rather than hold the passage of time against Applicant in this

case by remanding for further evidentiary development, I would simply

address the merits and grant relief. In this case, the habeas court had

affidavits from the attorneys and held an evidentiary hearing at which

he found trial counsel was ineffective.9                    I believe that finding is

supported by the record. Any answers we need regarding why this case

was delayed should be handled through a separate show-cause hearing.

There are many more of these cases to come, we should resolve the

easy ones when we can.




Harrington adequately informs applicants that they can simply start over with a new writ
application, let alone explain to them how to fix what was wrong in the first place.

        Given that section 3(c) of Article 11.07 now specifically defines “confinement” as
including “any collateral consequences resulting from the conviction” that is the basis of the
habeas application, it can be argued that such a pleading requirement for “collateral
consequences” should not even be necessary. TEX. CODE CRIM. PROC. art. 11.07, sec. 3(c).
Reading this statutory provision as expanding the right to habeas relief beyond specific
challenges to “restraint” would necessarily require us to reject arguments for limiting
cognizability of claims on a writ of habeas corpus under the theory that habeas corpus is not
intended to be a substitute for appeal. Ex parte Nelson, 137 S.W.3d 666, 667 (Tex. Crim.
App. 2004) (“We have said countless times that habeas corpus cannot be used as a substitute
for appeal.”). And it would be also be consistent with Article 11.04 of the Code of Criminal
Procedure that requires us to interpret every provision of Article 11.07 in a manner most
favorably to the person seeking relief. TEX. CODE CRIM. PROC. art. 11.04. If we were to go
that route, dismissal of Applicant’s writ would be inappropriate because by alleging the
existence of his conviction, Applicant necessarily drew attention to the collateral consequences
that would inexorably flow from it.

9
  Ex parte Valdez, 489 S.W.3d 462, 471 (Tex. Crim. App. 2016) (J. Richardson concurring)
(noting “our Article 11.07 writ process of granting an out-of-time appeal when either the
appellate attorney fails to properly file a notice of appeal or there is a ‘breakdown in the
system’ that prevents the filing of a proper notice of appeal.”) (emphasis in the original).
                                                 Taylor Dissenting — 8

     With these thoughts, I dissent to the Court’s remand of Applicant’s

writ and I urge the Court to issue a show cause order regardless of how

this case is disposed.


Filed: November 9, 2022


Publish